



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Riesberry, 2014 ONCA 744

DATE: 20141028

DOCKET: C57616

Simmons, Rouleau and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Appellant



and

Derek Riesberry

Respondent

Matthew Asma and Michael Kelly, for the appellant

Gregory Lafontaine, for the respondent

Heard: October 17, 2014

On appeal from the convictions entered by Justice Steven
Rogin of the Superior Court of Justice, on August 15, 2013.



By the
Court:

[1]

The respondent is a licensed trainer of standardbred horses
under the
Racing Commission Act, 2000
, S.O. 2000, c. 20. As
such, he is subject to the
Ontario Racing Commissions
Rules
of Standardbred Racing
. On September 28, 2010, he was
videotaped by a hidden camera injecting something into the trachea of a horse
at the Windsor Raceway. The horse raced about an hour later and finished sixth
in that race. Subsequently, on November 7, 2010, the respondent was arrested as
he entered the grounds of the race track. A search of the respondent and his
truck following the arrest uncovered a syringe filled with performance-enhancing
drugs.

[2]

The syringe contained a combination of epinephrine and clenbuterol.
Although epinephrine and clenbuterol have legitimate therapeutic applications,
they can also be performance-enhancing drugs, depending on when and how they
are administered. As a result, their use as performance-enhancing drugs on race
day is prohibited.
[1]

Regardless of their contents, trainers are also prohibited
from possessing loaded syringes at a race track.

[3]

As a result of these events, the respondent was charged
and tried for the following offences under the
Criminal Code
, R.S.C. 1985, c. C-46:

·

defrauding the public of money wagered on the
outcome of a horserace exceeding $5,000;

·

cheating while playing a game with the intent to
defraud members of the public engaged in wagering money on the outcome of a
horserace;

·

attempting to defraud the public of money to be
wagered on the outcome of a horserace exceeding $5,000; and

·

attempting to cheat while playing a game with
the intent to defraud members of the public who would be engaged in the
wagering of money on the outcome of a horserace.
[2]


[4]

The precise wording of the indictment in this case is important, because
as the trial judge found, the references to the public foreclosed the Crown
from relying on fraud or cheating directed at the other racers competing for
the races purse. Consequently, the issues at trial were argued entirely on
fraud or cheating directed at the public at large.

[5]

At trial, a veterinarian qualified to provide expert evidence testified
that a tracheal injection of epinephrine was made so as to cause the drug to
form a pool in the trachea of the horse and not be absorbed into the horses
blood vessels until the horse was stimulated by exercise, such as in a race. At
that point, the drug would be inhaled and absorbed quickly, providing the horse
with a potent stimulant.

[6]

The Crowns expert also testified that there was no legitimate medical
reason for the injection that was recorded by the hidden camera. The trial
judge accepted this evidence.

[7]

In his reasons, the trial judge found that the
respondent had injected a prohibited performance-enhancing drug into the horse
on September 28, 2010, and that he had attempted to do the same on November 7,
2010.

[8]

The trial judge found that the purpose of the injection
was to enhance the performance of the horse, and not for any therapeutic
purpose. The trial judge also found that the respondent was aware of the ban on
loaded syringes at race tracks, and had nonetheless surreptitiously brought
syringes containing banned substances onto the race track. In the trial judges
opinion, the injections were made to create an unfair advantage for the horse
the respondent had entered in the race.

[9]

Despite these findings, the trial judge
acquitted the respondent on all charges.

[10]

Concerning the fraud and attempted fraud charges,
the trial judge was satisfied that the respondent had acted deceitfully.
However, he found that the Crown had not proven deprivation beyond a reasonable
doubt.

[11]

The trial judge noted that the Crown argued that
the betting public was deprived of its bet or was at least at risk of being
deprived of its bet by the respondents deceit. However, he said that no
evidence had been led that any member of the betting public placed a bet
because they either knew or did not know about the injection. Moreover, the
betting public did not participate in the race, they only wagered on the
outcome of it. In the trial judges view, if anyone was deprived or at risk of
deprivation, it was the other participants in the race who were all racing for
the purses awarded to the winner. Yet that was not the fraud which the Crown
had particularized in its indictment, since the indictment referred exclusively
to the public.

[12]

For the same reasons, the trial judge found that
there was no causal connection between the respondents deceit and any
deprivation the public would have suffered. Even if there was a causal
connection, the trial judge relied on
R. v. Vézina
, [1986] 1 S.C.R. 2, to conclude that, assuming the betting public
had suffered deprivation, the deprivation was too remote.

[13]

Finally, the trial judge stated that the Crown
had not led evidence of the amounts bet on the races at issue.

[14]

Concerning the cheating while playing a game charges,
the trial judge found that horseracing is not a game within the meaning of s.
197 of the
Criminal Code
because horseracing is
a game of pure skill that does not include an element of chance.

[15]

Further, the trial judge concluded that the
betting public  [was] too remote [from the respondents] act of cheating. He
observed that although the betting public can win or lose their bet, the
betting public is not really a participant in the race. Their bets are based
on bettors skill, or lack thereof, acquire[d] by, among other things, reading
the racing form and assessing the chances of winning by reference to the
information listed in that form.

[16]

Finally, in the trial judges view, the betting
public was not deceived by [the respondent] cheating as they did not know about
it. He said, [t]here was no evidence that anybody placed any bet in reliance
or non-reliance on the fact that the horse may have been injected with a
performance enhancing drug. However, having said that, the trial judge went on
to observe:

I venture to say that in light of [the
veterinarians] evidence, that if the betting public had known of the
injection, some might not have bet on the injected horse while others would,
depending on their views of the efficiency of performance enhancing drugs. It
would be but one of the various factors in addition to those enumerated in the
racing form which bettors used to inform their wager.

[17]

The Crown appeals from the acquittals and argues
that the trial judge made several errors of law. The respondent submits that if
the trial judge made any errors, they were errors as to factual matters and
therefore not subject to appeal by the Crown.
[3]

A.

The Fraud Charges

[18]

Beginning with the fraud charges, it is
undisputed on appeal that evidence was led at trial indicating that bets in
excess of $5,000 were placed on both races. The trial judges statement that no
evidence was led on this matter constitutes an error in law because it
indicates that he failed to consider the whole of the evidence:
R.
v. J.M.H.
, 2011 SCC 45, [2011] 3 S.C.R. 197, at para. 31.

[19]

The Crown also argues that the trial judge erred
in law by concluding that the betting public was not put at risk of deprivation
by the respondent's actions and that the risk of deprivation was too remote.

[20]

Concerning the risk of deprivation issue, it was
established at trial that horse racing is a highly regulated industry and that
the regulatory scheme includes a ban on the presence of the
performance-enhancing drugs utilized by the respondent in the body of a horse
on race day. Given this regulatory scheme, bettors were entitled to bet on each
race assuming that no horse in the race was affected by such drugs.

[21]

In this regard, we agree with the Crown that the
horseracing bettors are in a similar position to the investors in
R.
v. Drabinsky
, 2011 ONCA 582. Just as investors were
entitled to rely on the accuracy of the financial statements, bettors were
entitled to assume compliance with the regulatory scheme. What occurred in this
case was not a minor breach or minor non-compliance with the regulatory scheme.
Where there is an attempt (successful or not) to affect the outcome of a race
through the use of banned performance-enhancing substances, such a significant
breach of the regulatory scheme necessarily places bettors at risk of being
deprived of their bets. Indeed, as the trial judge found, the very purpose of
the injection was to create an unfair advantage for the respondents horse. It
is obvious that a horse injected with performance-enhancing drugs could run
differently than if it was not so injected; in fact, that appears to be at
least part of the reason for the prohibition.
[4]

[22]

Further, as in
Drabinsky
, where there is a failure to disclose material non-compliance with
the regulatory scheme, it is no answer to say bettors may have relied on other
factors in making their bets. Bettors were entitled to assume compliance with
the regulatory scheme when weighing those others factors and coming to a final
decision. Non-compliance with the regulatory scheme in a manner so as to affect
the outcome of a race necessarily puts the bettors economic interests at risk.
Bettors were deprived of information about the race that they were entitled to
know; they were also deprived of an honest race run in accordance with the
rules. In these circumstances, the trial judge erred in law because he failed
to take account of the regulatory scheme in considering the risk of deprivation
issue.

[23]

Further, we agree with the Crown that the trial
judge's reliance on
Vézina
,
supra
was
misplaced. In
Vézina
, the Bank of Montreal was
a mere conduit for bonds to be submitted to the Bank of Canada and had no money
of its own at risk. Here, bettors had their bets at risk. The legal
analysis in
Vézina
has no application to this
case.

[24]

Finally, in our view, the trial judges closing
comments that some bettors would have altered their betting behavior if they
had known about the doping, and that the injections created an unfair
advantage for the respondents horse establish that but for his errors of law,
he would have concluded that a risk of deprivation had been established.

[25]

In our view, each of the errors committed by the
trial judge could have affected his decision on the fraud and attempted fraud
charges. In the result, we conclude that the trial judge erred in law in
acquitting the respondent on the fraud and attempted fraud charges and we allow
the appeal from the acquittals.

B.

The Cheating While Playing A Game Charges

[26]

As for the cheating while playing a game
charges, in our view, the trial judge erred in his interpretation of a game as
it is defined in ss. 197 and 209 of the
Criminal Code
.

[27]

The respondent was charged with offences under
s. 209 of the

Criminal Code
. That
section provides in part:

Everyone who, with intent to defraud any
person, cheats while playing a game is guilty of an indictable offence.

[28]

Under s. 197 of the

Criminal
Code
, a game for the purpose of s. 209 means a game of chance
or mixed chance and skill. However, the word game as it appears as part of
the definition of a game is not further defined.

[29]

In reaching the conclusion that there is no
element of chance in horseracing, the trial judge relied on an American
decision,
Harless and Addams v. The United States
, 1 Morris 169, 1843 Iowa Sup. LEXIS 15, in which the Iowa Supreme Court
held that horseracing is a game of skill.

[30]

However, in that case, the court said [a]s
generally understood games are of two kinds, games of chance and games of skill.
The court did not take account of the possibility of a game of mixed chance and
skill.

[31]

As we have pointed out, the definition of game
in s. 197 of the

Criminal Code
specifically refers to a game of mixed chance and skill. In relying on an
American decision that did not contemplate the possibility of a game of mixed
chance and skill to support his conclusion that horseracing is a game of pure
skill, the trial judge erred in law.

[32]

As for the remoteness issue, in our view, the
trial judge erred in law in his interpretation of s. 209. Under that section, a
person who cheats while playing a game with intent to defraud any person is
guilty of an offence. The words any person would clearly encompass any person
betting on a race, and not just those participating in a race. Further, it is
not incumbent on the Crown to prove that the respondent has profited from the
deprivation or risk of deprivation.

[33]

Concerning reliance, as explained above, bettors
were entitled to rely on compliance with the regulatory scheme. It is no answer
to say they also relied on other factors in making their bets. As the trial
judge observed in this section of his reasons addressing cheating while playing
a game, had they known about the doping, some bettors would likely have changed
their behavior, while others would not. Thus, as a group, the betting public
was deprived of information about the race that they were entitled to know;
they were also deprived of an honest race run in accordance with the rules. As
we said in the previous section of these reasons, in our view, the trial judge
erred in law in failing to consider the regulatory scheme in relation to the
issue of deprivation.

[34]

In our view, each of these errors could have
affected the result on the cheating while playing a game charges.  In the
result, we conclude that the trial judge erred in law in acquitting the respondent
on these charges and we allow the appeal from the acquittals.

C.

Remedy

[35]

Where this court allows a Crown appeal from an
acquittal entered by a judge sitting alone, s. 686(4) of the
Criminal
Code
authorizes this court to set aside the verdict and either
order a new trial or enter a guilty verdict. The Crown asks that we enter
guilty verdicts on all charges, or, in the alternative, order a new trial.

[36]

To obtain an order setting aside an acquittal
and directing a new trial, the Crown must demonstrate that the trial judge
committed an error of law, and that the outcome of the trial might reasonably
have been different if the error of law had not occurred (
R. v. Graveline
,
2006 SCC 16 at paras. 14-16)
.

[37]

To obtain an order setting aside an acquittal
and entering a guilty verdict on appeal, s. 686(4)(b)(ii) requires the Crown to
go further and prove that 
the accused should have been found guilty but
for the error in law.
This is possible only where all the
necessary findings of fact have been made for each element of the offence
(either implicitly or explicitly), or if the facts are not in issue (
R.
v. Cassidy
, [1989] 2 S.C.R. 345 at 354
).

[38]

Here, we conclude that but for the trial judges
legal errors, the respondent would have been found guilty of the fraud charges.
The trial judge made a finding of deceitful and fraudulent conduct. However, he
erred in failing to advert to the regulatory scheme and in his mistaken
reliance on
Vézina
. But for these errors, his findings
established a risk of deprivation caused by the appellants deceitful conduct.
Therefore, we set aside the acquittals and substitute guilty verdicts on the
fraud and attempted fraud charges and remit these matters to the trial judge
for sentencing.

[39]

The situation is different with respect to the
cheating while playing a game charges. As we have explained, the trial judge erred
in law by applying the wrong legal test to determine whether horse-racing was a
game of mixed chance and skill.

[40]

The test for whether a game is one of mixed
chance and skill was set out by the Supreme Court in
Ross, Banks
& Dyson v. R.
,
[1968] S.C.R. 786. A game of mixed chance and skill
is one which in
there is a systematic resort to chance, to determine
outcomes, and not merely the unpredictables that may occasionally defeat
skill.

[41]

On appeal, the Crown submits that standardbred
horse racing conducted according to the law in Ontario includes systemic resort
to chance. The Crown relies on the Ontario
Rules of Standardbred Racing
,
which require that starting post positions be drawn by lot from among the
entered horses that are eligible and selected to start: rule 17.09 and 17.10. At
trial, the evidence showed that post position is determined by a computerized
random post position generator and that certain post positions are more
advantageous than others in that the advantageous positions provide shorter
distances of travel. The Crown argues that these requirements and this evidence
infuse horseracing with the necessary element of chance for the purposes of s.
193.

[42]

The trial judge made no reference to this
evidence, and the respondent argues that it establishes merely the
unpredictables that may defeat skill, or at most a
de minimis
role of chance that does not meet the test in
Ross,
supra
. In our opinion, this is a mixed question of fact
and law which falls to the trier of fact to decide.

[43]

As a result of his legal error, the trial judge
never made the factual findings necessary to decide whether there is a
systematic resort to chance to determine outcomes in horse-racing.
Accordingly, while the respondent could reasonably have been convicted if the
correct legal test were applied, the necessary findings of fact have not been
made. We cannot substitute guilty verdicts on this ground.

[44]

In addition, the Crown argued that even if horse
racing was a game of pure skill, the appellants deceitful conduct in this case
transformed the horse-races at issue into games of mixed chance and skill. For
this argument, the Crown relied on the Supreme Courts judgment in
R.
v. McGarey
, [1974] S.C.R. 278. There, the accused had
secretly weighted some of the bottles in a game of bottle toss. The Supreme
Court found that this type of cheating transformed the nature of the game in
question from one of pure skill to one of mixed chance and skill.

[45]

In our opinion, whether a particular form of
cheating transforms a game of pure skill into a game of mixed chance and skill
is a highly factual inquiry, for which the requisite factual findings have not
been made in this case. We cannot substitute guilty verdicts on this ground.

[46]

Accordingly, in relation to the cheating while
playing a game charges, we set aside the acquittals and order a new trial.



Released:

MT                                                  Janet
Simmons J.A.

OCT 28 2014                                   Paul
Rouleau J.A.

M.
Tulloch J.A.





[1]
The search also uncovered a second syringe containing a mixture of clotol and
n-butyl alcohol. Clotol and n-butyl alcohol were not prohibited in 2010, and
were not considered performance enhancing drugs. Accordingly, the contents of
the second syringe are not relevant to this appeal.



[2]

The appellant was also charged with two other offences against
regulations made under the authority of s. 204 of the
Criminal Code
. However, the Crown acknowledged at trial that it had not led
evidence capable of proving those offences and acquittals were entered on those
charges.



[3]

In oral argument, counsel for the respondent confirmed he was
not relying on an argument raised in the respondents factum that the trial
judge erred in finding that, on September 28, 2010, the respondent injected a
horse with a performance enhancing drug.



[4]

See Ontario Racing Commission Rule 6.46.01 which bans the use
of any substance on a horse that might adversely affect the integrity of
racing.



